                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHAUN WILLIAMS,

                Plaintiff,

         v.                                              Case No. 3:17-cv-00153-JPG-MAB

UNITED STATES OF AMERICA, et. al,

                Defendants.

                                MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

         This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

43) of Magistrate Judge Mark A. Beatty regarding five different motions in this case. (ECF No.

67.) The Court may accept, reject, or modify—in whole or in part—the findings or

recommendations of the magistrate judge in a report and recommendation. FED. R. CIV. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are made.

Id. “If no objection or only partial objection is made, the district court judge reviews those

unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.

1999).

         Here, no party has filed an objection. The Court has reviewed the entire file and finds no

clear error in the Report. Accordingly, the Court:

   •     ADOPTS the Report in its entirety (ECF No. 67);

   •     GRANTS the defendants’ motion for summary judgment (ECF No. 52);

   •     DENIES the plaintiff’s motion for summary judgment (ECF No. 54);

   •     FINDS AS MOOT the defendants’ motion to strike (ECF No. 56);

   •     DENIES the defendants’ motion to dismiss (ECF No. 58); and

                                                 1
  •   DIRECTS the Clerk of Court to entry judgment accordingly.

IT IS SO ORDERED.

DATED: JULY 9, 2019

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               U.S. DISTRICT JUDGE




                                           2
